IN THE COURT OF APPEALS OF IOWA

                                      No. 13-1401
                                 Filed March 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DENNIS LEE SCHRAGE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James C.

Bauch, Judge.



      Defendant appeals his sentences on two counts of providing a controlled

substance to a minor and four counts of third-degree sexual abuse. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Dennis D. Hendrickson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Linda Fangman, Assistant

County Attorney, for appellee.



      Considered by Doyle, P.J., McDonald, J., and Eisenhauer, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                          2


EISENHAUER, S.J.

       Defendant Dennis Schrage appeals his sentences on two counts of

providing a controlled substance to a minor and four counts of third-degree

sexual abuse. The court sentenced Schrage in accordance with the parties’ plea

agreement. We conclude the court did not abuse its discretion and affirm the

sentences.

       I. Background Facts & Proceedings.

       Schrage was charged in a trial information with six crimes. Counts I and II

charged Schrage with distribution of a controlled substance (marijuana) to a

person under the age of eighteen, in violation of Iowa Code section 124.406(1)(a)

(2013), a class “B” felony. Counts III, IV, V, and VI charged him with sexual

abuse in the third degree, in violation of section 709.4(2)(c)(4), a class “C” felony.

On the four counts of third-degree sexual abuse, the State asserted Schrage

should be subject to enhanced sentencing under section 901A.2(3) because he

had been previously convicted of a sexual predatory offense.

       Pursuant to a plea agreement, Schrage entered Alford pleas to all six

counts.1   The parties agreed the sentences on Counts I and III would run

consecutively to each other and all the other sentences would run concurrently to

each other and to the sentences on Counts I and III, giving Schrage a total

sentence of fifty years. The district court accepted Schrage’s Alford pleas and

sentenced him according to the parties’ plea agreement. Schrage now appeals

his sentences.


1
 In an Alford plea, a defendant pleads guilty to an offense, but does not admit to the
underlying facts of the crime. See North Carolina v. Alford, 400 U.S. 25, 37 (1970).
                                       3


      II. Standard of Review.

      Where a defendant’s sentence is within the statutory limits, it will not be

vacated on appeal unless there has been an abuse of discretion or a defect in

the sentencing procedures, such as the court’s consideration of impermissible

factors. State v. Washington, 832 N.W.2d 650, 660 (Iowa 2013). There is an

abuse of discretion when the grounds for the court’s decision are clearly

untenable or unreasonable. State v. Barnes, 791 N.W.2d 817, 827 (Iowa 2010).

      III. Abuse of Discretion.

      On appeal, Schrage claims the court abused its discretion by imposing

consecutive sentences for two violations of section 124.406(1)(a). The State

points out the court imposed consecutive sentences for Count I, distribution of a

controlled substance (marijuana) to a person under the age of eighteen, and

Count III, third-degree sexual abuse. In his reply brief, Schrage acknowledges

he did not receive consecutive sentences for two violations of section

124.406(1)(a). He received concurrent sentences for Counts I and II, both for

distribution of a controlled substance (marijuana) to a person under the age of

eighteen.

      Schrage has raised no other claims on appeal.        The court sentenced

Schrage in accordance with the parties’ plea agreement. We conclude the court

did not abuse its discretion in sentencing Schrage.        We affirm Schrage’s

sentences.

      AFFIRMED.